Title: To James Madison from William Kirkpatrick, 10 January 1807
From: Kirkpatrick, William
To: Madison, James



Sir
Malaga 10th January 1807

I had last the honor of addressing you on the 4 ulto: and am since without any Letters from you.
Since the recommencement of the War in Europe, American Captains have been in the habit as well here, as in all other ports of Spain, of chartering their Vessels for Neutral Ports in the North, & signing a private agreement with the Freighters, obliging themselves to call in, on their Voyage at a Port in France, Great Britain, or Holland, where their Cargos are generally landed, and some have loaded for their Owners Accts. in the same manner, prefering to be provided with a clearance, and other Documents for a Neutral Port, as less subject to molestations from the billegerent Cruisers.  The Captains make application for a clearance to such Port as they think proper to indicate, and the Shippers of the Cargos come forward and declare before me under Oath, to the circumstances of the Case, as you will observe by the enclosed Copy of what is usually inserted at foot of the Manifests, which remain on board during the Voyage, at times the Captains have mentioned to me they meant to call in at a different Port than the one they clear out for, but even with this precedent you will allow it is absolutely impossible for me to pry into the Shippers business, or to find out for a certainty whether the Shipment is really made or not for the Neutral Acct. they swear to.  In most cases I believe it to be perfectly true, as I Know many Houses in the North are in the habit of passing Orders for Cargos to be shipt for the Ports of the Powers at War, with a clearance for their own.
The Ship Romulus, Captain Prior, was chartered here in the month of September last, and loaded by a German, for Tonningen, in virtue of Orders from a Danish Subject residing in Altona, in the manner above related.  It would however appear the Captain Kept a copy of his private agreement on board, and passing the Streights being boarded by a Spanish Privateer, fearing such a document found in his possession, might occasion detentions, or otherwise injure him, he threw it into the fire, which being observed by the Privateersmen, they snatched it out, and carried his Vessel into Algeciras; The charterer being informed of this circumstance, prevailed on a friend of his to go round to that place, and endeavour to get Ship and Cargo liberated, giving him faculty to compromise with the Captors in case of need, being convinced in such a place as Algeciras, the Judge would not hesitate in condemning both, conformable to one of the Articles of the Spanish Marine Ordinances, which subjects thereto all Vessels whose Captains throw over Board, or burn Papers, and because he was afraid the Cargo being of a perishable nature, it might be spoilt during the appeal.  The business was made up for less than 1/ 4 of the value, and the Papers of Ship & Cargo were returned to Captain Prior, but as the Romulus was getting in readiness to proceed on her Voyage, she was seised upon while yet at Anchor, by the Commandant of the Gun Boats stationed at Algeciras;  The Charterer made application to me to write to our Charge d’affaires in Madrid, George Will. Erving Esqr. which I did, stating the case, and requesting he might represent in the strongest terms to the Spanish Government against such an act of Violence, which he did, but before any answer was received the Commandant, after Keeping the Romulus detained a few days, finding he had acted with impropriety, and fearful of the results from the repeated Protests made against him by the Agent or Vice Consul, set the Vessel and her Cargo at liberty; I have since been assured he has been severely reprimanded for his conduct on this occasion, but I do not know whether any other satisfaction was obtained thro’ the interference of Mr. Erving.  I have considered it proper to give you a full Statement of this case, and of what occurs in the freighting of Vessels, in consequence of the correspondence I have had on the subject with Mr. Erving, in order that if in any one Instance I have acted with impropriety, you may be pleased to transmit me Instructions for my future Government, under the full assurance they shall be duly attended to.  According to the Treaty with this Country, and France, our Vessels can clear out direct for England, but I cannot force the Captains so to do when they think their property is more exposd, having no Orders from you, and Knowing of no Law that allows me to refuse clearing out a Vessel for any Port in Europe, they think proper to indicate, whilst on the other hand I am authorised to admit of declarations from foreigners when they have a reference to the Interest of Citizens of the United States, as I consider is the case when they are Charterers of an American Vessel, it being required by the aforesaid Treaties that a Certificate of the particulars of the Cargo should accompany the Shipment, and for want of which, I have been assured some have been condemned.  At present it would be highly imprudent to clear out for a Port in Great Britain for since that Kingdom has been declared in a state of Blockade, French Privateers have commenced to capture Americanvessels when from the United States, because they had a suspicion some of the Goods were of British Produce, or Manufactory; The Decree of the 21. Novr. has not yet been enforced here, and it is to be hoped it will not
You will find here enclosed the return of arrivals here since the begining of July, ’till the end of the Year.  Captain Campbell proceeded from Gibraltar for Algiers on the 22 of December, before his departure he addressed me a Letter of which the enclosed is a copy.  I have had no late Accts. from the other Ships of War in the Mediterranean.  I am with much respect & esteem Sir Your most Obhble Servt.

Willm: Kirkpatrick

